The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, which are necessitated by the amendments.
The amendments consist of the cancellation of claim 2, and the subject matter of previous claim 2 being incorporated into claim 1, with the noted exception that the group of SPIONs no longer encompasses ferumoxytol.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6, which is dependent from claim 1, recites that “the contrast agent is ferumoxytol”.  However, claim 1 recites a Markush list for the contrast agent, stating that the contrast agent is “selected from the group consisting of: ferucarbotran, ferumoxide, FeRex and Ferumoxtran-10”.  Therefore, claim 6 fails to further limit the subject matter of claim 1, and instead improperly broadens the Markush list.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Alford et al. (US Patent Pub. No. 2011/0160564) and further in view of Cunningham et al. (Positive Contrast Magnetic Resonance Imaging of Cells Labeled with Magnetic Nanoparticles, 2005), and further in view of Xiang et al. (titled “A comprehensive literatures update of clinical researches of superparamagnetic resonance iron oxide nanoparticles for magnetic resonance imaging”, published February 2017)
Alford teaches a system and method for magnetic resonance imaging (see Title), and specifically DREMR.  “Delta relaxation enhanced MRI is a clinically feasible technique that allows direct measurement of contrast agent concentration” (see paragraph 77).  Additionally, Alford teaches the use of super paramagnetic iron oxide contrast agents (see paragraph 143 of Alford).  Since Alford teaches that DREMR may be used with SPIO, it is inherent that these are nanoparticles.  Also, it is noted that paragraphs 118-120 describes field-cycled style T1-dispersion-slope imaging, in which the magnetic field of the MRI device is varied with time.
However, Alford does not explicitly teach to acquire positive contrast images via their methods of imaging SPIO.
Cunningham teaches “a new method for imaging cells labeled with SPIO agents with positive contrast” (see first full paragraph in right column on page 999).  
It would have been obvious to one of skill in the art at the time of the invention to utilize the methods and systems of Alford to acquire positive contrast images via the SPIO-based contrast agents, as opposed to negative contrast images, as taught by Cunningham, because “a fundamental drawback of negative contrast agents is that the agent cannot be distinguished from a void in the image. Moreover, negative contrast agents suffer from partial-volume effects, where the ability to detect a void depends critically on the resolution of the image; voxel size must be smaller than the void volume for reliable visualization” and “it is possible to achieve positive contrast with SPIOs by employing T1-weighting” (see first paragraph in right column on page 999).
While both Alford and Cunningham teach the use of SPIO agents in MRI, neither identifies the specific contrast agent that would or could be used.
Xiang “update the clinical researches using superparamagnetic iron oxide (SPIO) nanoparticles as magnetic resonance imaging (MRI) contrast agent” between 2012-2017.  “While many research groups developed various their own SPIO materials, this review is focused on the agents developed by pharmaceutical companies and those have underwent some stages of clinical trials” and among those discussed are “Feridex® (Ferumoxides…) … Resovist® (Ferucarbotran…)” which were both designed for liver imaging (see first paragraph under Available SPIO/USPIO agents on page 91).  Also discussed is Ferumoxtran-10 (also on page 91, beginning at the last four lines of the page).  While these are the first instances at which these specific SPIOs are mentioned, they are each discussed in more depth throughout the article.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any one of the numerous SPIOs available for MRI within the system and methods of Alford and Cunningham, with based on obvious factors such as the desired outcome of the imaging and the area being investigated in relation to the particular uses of each specific SPIO, all of which would be known to one of ordinary skill in the art.  In other words, the use of any particular SPIO to perform the method taught by Alford and Cunningham would amount to choosing from a finite number of SPIO/USPIO contrast agents available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).


Claims 3-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alford in view of Cunningham and Xiang as applied to claim 1 above, and further in view of Gharagouzloo et al. (Quantitative Contrast-Enhanced MRI with Superparamagnetic Nanoparticles Using Ultrashort Time-to-Echo Pulse Sequences, 2015).
Alford in combination with Cunningham and Xiang is described above with regard to claim 1.  While Alford teaches the use of SPIO contrast agents generally and Xiang discusses numerous specific SPIOs used in MR imaging (including ferumoxytol; see right column of page 90 and Abstract), there is not a specific discussion of the creation of a reference standard.
Regarding claims 3 and 4, Gharagouzloo teaches “a quantitative contrast-enhanced MRI technique using ultrashort time-to-echo pulse sequences for measuring clinically relevant concentrations of ferumoxytol, a superparamagnetic iron oxide nanoparticle contrast agent with high sensitivity and precision in vitro and in vivo” (see Purpose within the Abstract).  “The method achieves robust, reproducible results by using rapid signal acquisition at ultrashort time-to-echo (UTE) to produce positive contrast images with pure T1 weighting and little T2* decay” (see Methods within the Abstract).  Additionally, the method includes the generation of images of calibration phantoms in order to create the reproducible results, based on the following method steps (see Figure 1 and the Methods section):

Calibration phantoms containing blood (1% heparin) are doped with clinically relevant concentrations of ferumoxytol (0–150 μg/mL);
for each calibration sample, T1 and T2 are measured, from which R10, r1, R20, and r2 can be extrapolated (Supplementary Fig. 1);
a UTE protocol is established with optimized TE, TR, and θ image acquisition parameters and a fixed trajectory (17,18), precalculated with a symmetric phantom;
K is measured together with ρ as Kρ, assuming the proton density of whole blood is constant, and serves as a calibration for the given UTE protocol;
positive-contrast images using the optimized parameters are acquired in vivo; and
CA concentrations in each voxel are calculated directly from UTE signal intensity by application of the theory described below.

As seen in the steps above, steps (1) and (2) require the use of calibration phantoms that are imaged and for which T1 and T2 are determined.  These equate to the claimed “reference standard” in claim 3.  As described on page 5 in the first paragraph, these calibration phantoms were placed in the imaging field of view at a time prior to the imaging of the in vivo imaging step (5).  The in vivo imaging of step (5) is described in further detail on page 6, under In Vivo Experimental Procedure.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a method including the creation of imaged calibration phantoms in SPIO contrast MRI, as taught by Gharagouzloo, in the system and methods of Alford as combined with Cunningham, for the purpose of creating reproducible results and clear indications for diagnostic purposes.

Regarding claim 7, the methods of Gharagouzloo utilize an ultra-short time to echo (UTE) imaging sequence.
Regarding claim 8, at page 7 of Gharagouzloo, immediately under 100 UTE Experiments Reveal an Optimal Zone at 7T states that “A 3D UTE radial k-space sequence was selected”.
Regarding claim 9, Gharagouzloo teaches that a magnetic field intensity of 7T was used, which is greater than 1.0 T.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799